Maier of the law firm of Maier Gutierrez Ayon, PLLC, from the docket of
                  this appeal.
                                 It is so ORDERED.




                                                                                   J.
                                                     Parraguirre


                                                        11,9/1 A1
                                                     Douglas
                                                                               ,   J.



                                                       Chu.
                                                     Cherry
                                                                               ,   J.




                  cc: Hon. Kenneth C. Cory, District Judge
                       Jerry J. Kaufman, Settlement Judge
                       Maier Gutierrez Ayon, PLLC
                       Snell & Wilmer, LLP/Las Vegas
                       Donald Okada
                       Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                      2
(0) I Y47A    e